Citation Nr: 1135545	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  07-34 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for epilepsy.

2. Entitlement to service connection for pulmonary fibrosis, to include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1955 to May 1956.

This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2006 and October 2007 rating decisions of the Oakland, California, Department of Veterans Affairs (VA) Regional Office (RO). The RO denied service connection for epilepsy in September 2006 and denied service connection for pulmonary fibrosis in October 2007.

The Veteran submitted October 2007 and September 2009 substantive appeals, via a VA Form 9, and requested a personal hearing before the Board at the RO. A hearing was scheduled for January 2011, but the Veteran did not appear and did not provide any explanation for his absence. Accordingly, his request for a hearing is considered withdrawn, and the Board may proceed with review of the claim. 38 C.F.R. § 20.704(d) (2010).    

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claims on appeal. Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order for VA to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim. Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

First, the Veteran asserts that service connection is warranted for epilepsy due to seizures he incurred while aboard the U.S.S. Lexington (CVA-16) during his military service.  

The service treatment records shows that on the February 1955 enlistment examination, the neurological evaluation was normal.  In an April 1956 Report of Board of Medical Survey, the Veteran was diagnosed with psychomotor epilepsy and deemed unfit for military duty as a result of the physical disability.  The examiner noted that the longitudinal history obtained from the Veteran revealed a history of grand mal seizures during early childhood for which he had taken medication regularly for several years but which had undergone a spontaneous remission.

Review of VA outpatient treatment records document the Veteran's complaints and treatment for his claimed epilepsy disorder. In June 2006, the Veteran reported an episode of hypoglycemia with loss of consciousness, which he referred to as the date of his last seizure in August 2006. He also noted his history of a seizure disorder for over 30 years and that he takes medication for seizure control, as well as seizure activity in May 2007. An August 2006 computed tomography (CT) head scan was unremarkable for the Veteran's age, and in September 2007 an electroencephalogram (EEG) was within normal limits and a physician noted the Veteran likely had epilepsy. 

In April 2007 and August 2007, the Veteran sought treatment from a VA outpatient neurologist for his claim on appeal. At the April 2007 appointment, the Veteran noted his history of seizures, the last being in 1965, and that he could not tolerate the currently prescribed medication to control his seizures. The physician noted the Veteran's self-reported history of seizures as atypical, diagnosed the Veteran with a seizure disorder and opined that it is unclear if the "spells" described by the Veteran are seizures or due to hypoglycemia, and prescribed a different medication. At the August 2007 appointment, the Veteran reported having a "spell" a few weeks ago. The physician assessed the Veteran with possible epilepsy syndrome, opined that the Veteran's spells cannot be definitely said to be seizures, and increased the Veteran's prescribed medication. 

Most recently, at a January 2008 VA respiratory examination, the Veteran reported his history of seizure disorder and was diagnosed with that disorder, but the examiner provided no further explanation. 

The VCAA requires that VA assist a claimant in obtaining evidence needed to substantiate the claim. Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2010); 38 C.F.R. § 3.159 (2010). Review of the evidentiary record shows that the Veteran has not been afforded a Compensation and Pension (C&P) examination for his service connection claim for epilepsy.    

The Board notes that the Veteran is competent to assert that he has experienced symptoms relating to his claimed epilepsy disorder. As such, there remains some question as to whether the Veteran's claimed disorder preexisted service and was aggravated by service or whether it had its onset during his active military service. See McLendon v. Nicholson, 20 Vet. App. 79 (2006). Given the Veteran's contentions regarding his claimed epilepsy and the medical evidence suggesting epilepsy is possibly attributable to his diagnosis of psychomotor epilepsy upon separation from service, the Board finds that a VA examination is necessary prior to final appellate review for the claim on appeal. See Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran also asserts that service connection is warranted for his pulmonary fibrosis due to asbestos exposure while working aboard an aircraft carrier during military service.

In an October 2008 rating decision, the RO deferred its decision with regard to the claim on appeal and conceded the Veteran's exposure to asbestos on board a ship in the U.S. Navy. Since separation from service, VA outpatient treatment records reveal the Veteran's diagnosis of pulmonary fibrosis in August 2007, and an assessment that the Veteran likely has asbestosis and idiopathic pulmonary fibrosis (IPF) due to asbestos in service was documented in September 2007. 

In January 2008, the Veteran underwent a VA respiratory examination in connection with his claim on appeal. The examiner reviewed the Veteran's electronic records, noted the claims file was not available for review, and diagnosed the Veteran with pulmonary asbestosis based on the Veteran's history. The Veteran was also diagnosed with pulmonary fibrosis secondary to interstitial lung disease, and the exact etiology was yet to be determined. After reviewing a January 2008 VA outpatient CT chest report, the examiner provided an addendum to the prior examination report in July 2008. He reported that the CT results showed no evidence of pleural plaques suggesting prior exposure to pulmonary asbestos, confirmed the prior diagnoses of pulmonary fibrosis and interstitial lung disease, and reiterated that the exact etiology is unclear. The examiner opined that the Veteran's diagnoses are least likely than not due to pulmonary asbestosis because there is no evidence to show the Veteran has pulmonary asbestosis. 

Because VA undertook to provide an examination for the claim on appeal, the Board must ensure that the examination report is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). In this case, the January 2008 VA examination report and July 2008 addendum are not based on a review of the claims file and do not clearly indicate whether the Veteran's current diagnoses of pulmonary fibrosis and interstitial lung disease are due to the Veteran's asbestos exposure in service. Thus, in light of the Veteran's assertion that his pulmonary fibrosis is a result of asbestos exposure during his military service, an additional VA examination is necessary. 

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, this matter is REMANDED for the following actions:  
	
1. Obtain and associate with the claims file all outstanding VA outpatient treatment records pertaining to the Veteran's claimed disorders from October 2007, the date of the most recent VA outpatient treatment record, to the present. If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran and his representative should be informed in writing.

2. Schedule the Veteran for the appropriate VA examination regarding the claimed epilepsy. The claims file must be made available to the examiner for review, and the examination report should reflect that such review has been accomplished. All appropriate testing should be conducted. The examiner should take a full history of the claimed disorder and document that history in the examination report. 

The examiner is requested to identify whether the Veteran has a current diagnosis of epilepsy or other seizure disorder, and if so,  did it clearly and unmistakably exist prior to service and was any in-service increase in disability clearly and unmistakably due to natural progress of the disorder.  If the examiner finds that the disability did not pre-exist service, whether it is at least as likely as not (i.e., probability of 50 percent), that the disorder had its onset in service or is otherwise related to service.  It rendering the opinions, the examiner must provide an explanation which includes discussion of the April 1956 Report of Board of Medical Survey and the current assertions of the Veteran that he did not have a seizure disorder prior to service.

If the examiner concludes that an opinion cannot be offered without engaging in speculation then he/she should indicate this and explain the reason why an opinion would be speculative.

3. Schedule the Veteran for the appropriate VA examination to identify and clarify whether the Veteran has pulmonary fibrosis, interstitial lung disease, and/or pulmonary asbestosis, and to determine whether there is a causal nexus between his current lung disability(ies) to his conceded in-service asbestos exposure. The claims file must be made available to the examiner for review, and the examination report should reflect that such review has been accomplished. All appropriate testing should be conducted, and all pertinent diagnoses associated with the Veteran's lungs found to be present should be diagnosed. The appropriate examiner must provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) the Veteran's current lung disorder had its origin in service or is in any way related to the Veteran's active service, to include as due to in-service asbestos exposure. A rationale for any opinion reached must be provided.  

If the examiner concludes that an opinion cannot be offered without engaging in speculation then he/she should indicate this and explain the reason why an opinion would be speculative.

4. Thereafter, the issues on appeal should be readjudicated. If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).

